Citation Nr: 1718576	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2004 to July 2005 and had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Navy Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's record is now in the jurisdiction of the Houston, Texas RO.  

In September 2015, this case was remanded in order for the RO to verify the dates of the Veteran's ACDUTRA and INACDUTRA service and for an addendum opinion as to the nature and etiology of the Veteran's bilateral hearing loss, tinnitus, and CTS.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's currently demonstrated CTS was not caused by or aggravated by the Veteran's active duty, ACDUTRA, or INACDUTRA, service.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was aggravated by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was aggravated by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for CTS are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

2.  The criteria for the establishment of service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

 3.  The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and to Notify

VA's Duty to Notify

Letters in April 2008 and August 2008 from the RO advised the Veteran of the elements of service connection for bilateral hearing loss, tinnitus, and CTS and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim for service connection for bilateral hearing loss, tinnitus, and CTS.  The duty to notify is satisfied.  38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. §3.159(b) (2016); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491(2006).

VA's Duty to Assist

VA's duty to assist under the VCAA includes helping veterans obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (c) (2016).  The claims file contains the Veteran's service treatment records, private treatment records and VA medical records.  

This case was remanded in September 2015 for the RO to attempt to obtain records showing the Veteran's dates of ACDUTRA and INACDUTRA service and to obtain addendum medical opinions for the Veteran's claimed disabilities.  An addendum for the Veteran's hearing loss and tinnitus was obtained in February 2017 and an addendum for the Veteran's CTS was obtained in March 2017.  Additionally, VA made multiple attempts to obtain the Veteran's records containing the ACDUTRA and INACDUTRA information, including sending requests for information to the Veteran.  The replies obtained from the Defense Finance and Accounting Service (DFAS), the Texas State Adjutant General, Navy Personnel Command, and the Naval Reserve Personnel Center, did not provide the requested information.  VA has substantially complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations for his claimed disabilities in March 2017, September 2014, and June 2012.  Appropriate VA medical inquiry was accomplished, is factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).





II.  Legal Criteria

A.  ACDUTRA and INACDUTRA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  "Active military, naval, or air service" includes any period of active duty (AD) or ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA, during which the individual concerned was disabled from injury, not disease, incurred in or aggravated in the line of duty that occurred during such training.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106 (West 2014); 38 C.F.R. § 3.6 (a), (c), (d) (2016).  ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  

B.  Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a disease listed became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

C.  Lay Evidence

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

D.  Presumption of Soundness

Under 38 C.F.R. § 3.304 (b), the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304 (b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

E.  Benefit of the Doubt

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  CTS

The Veteran contends that he developed bilateral CTS from working with welding, pneumatic, and electric tools while in service.  

The Veteran received a VA examination for his carpal tunnel condition in March 2017.  The examiner noted a present disability of bilateral CTS.  The Veteran stated that the majority of his work while in the military was working with his hands.  In a May 2008 doctor's visit, the Veteran stated that his hands have been going numb severely for the past four or five years.  While the Veteran also worked extensively with his hands for his civilian job, the Board notes that it is conceivable that the Veteran's CTS symptoms may have started while the Veteran was in service.  Therefore, the question is whether there is a causal relationship between the Veteran's time in service and his present CTS.

The Veteran was afforded a VA exam in September 2014 for his CTS.  The examiner stated that the causes of CTS are not well understood and that repetitive motion is a possible cause.  The examiner noted that the Veteran stated that he did not have any problems with CTS in service and that the Veteran's STRs were silent for complaints of CTS symptoms.  The examiner then opined that it was more likely than not that the Veteran's CTS was caused by his civilian job.

The Veteran was afforded another VA exam in March 2017 for his CTS.  The March 2017 VA examiner took into account the Veteran's statements about his symptoms and noted that there is no evidence of an in-service event or injury that caused or aggravated the Veteran's CTS.  The examiner noted that the Veteran's service treatment records (STRs), including active duty time, ACDUTRA, and INACDUTRA periods are silent for complaints, diagnosis, treatment, injury, or events related to bilateral CTS.  The examiner opined that it was less likely than not that the Veteran's CTS was caused or aggravated by any of his time in the military, including his periods of ACDUTRA and INACDUTRA service.  The examiner noted that the Veteran had been a pipefitter for approximately thirty years as a civilian and that pipefitters use their upper extremities for labor intensive, repetitive work and that the Veteran's civilian job was the most likely cause of his CTS.  

The Board finds that service connection for CTS is not warranted.  This is because the persuasive and probative evidence of record, namely the opinion of the March 2017 VA examiner, reflects that the Veteran's CTS was not incurred or aggravated by his time in service and was more likely due to and aggravated by his civilian job as a pipefitter.  While diseases are compensable if incurred during a period of ACDUTRA, the examiner noted that after reviewing the Veteran's complete medical record, there was no mention of CTS symptoms or complaints in any of the Veteran's military medical records.  Diseases, such as CTS, are non-compensable if incurred during INACUDTRA service.  See 38 U.S.C.A. §§ 101 (24), 106 (West 2014); 38 C.F.R. § 3.6  (2016); See Brooks v. Brown, 5 Vet. App. 484, 487   (1993).

The Veteran does not qualify for presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 because while CTS is considered an organic disease of the nervous system (See M21-1 III.iv.4.G.1.d), the Veteran's CTS did not manifest to a degree of 10 percent or more within one year from the Veteran's separation from active duty service in July 2005.  The Veteran's STRs and medical records for one year after separation from service are silent for complaints or symptoms of CTS.

The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is therefore not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral CTS is not warranted.

IV.  Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus were caused by or aggravated by his service.  

The Veteran was afforded a VA examination in September 2014 in which it was shown that the Veteran meets the requirements for hearing loss under 38 C.F.R. 
§ 3.385 and therefore has a current disability as required by 38 C.F.R. § 3.303.  The Veteran reports that he has ringing in his ears and as such has a current disability of tinnitus as required by 38 C.F.R. § 3.303.  Therefore, the questions are whether there was an in-service event or injury that caused or aggravated the Veteran's hearing loss and tinnitus and whether there is a causal relationship between the Veteran's time in service and his present hearing loss and tinnitus.

No hearing loss or tinnitus problems were noted on the Veteran's entrance exam in June 1988.  Therefore, he was presumed to be sound at entry into the military.  However, a 1986 letter provides clear and unmistakable evidence that the Veteran had hearing loss prior to joining the service.  Therefore, the Veteran's service did not cause his hearing loss.  However, there is no clear and unmistakable evidence to show that the Veteran's pre-existing hearing loss was not aggravated beyond the natural progression of the disease by his service.  An April 1992 audiological exam showed the Veteran had hearing loss.  The Veteran had two VA examinations after he returned from active duty service in April 2012 and September 2014, both of which showed the Veteran's hearing loss got worse.  The Veteran states that his tinnitus started in the 1980s but did not state exactly when in the 1980s he first observed symptoms.  The Veteran also reports that he had tinnitus after his return from active duty service.  There is no clear and unmistakable evidence to show that the Veteran's tinnitus was not caused by or aggravated by his service.  The Board finds there is insufficient evidence to rebut the presumption of soundness as there is not clear and unmistakable evidence that the Veteran's hearing loss and tinnitus were not aggravated by service.  The only remaining question is whether there is a causal relationship between the Veteran's hearing loss and tinnitus and his time in service.

The Veteran was afforded examinations for his hearing loss and tinnitus in June 2012 and September 2014.  However, neither of the examinations took into account the Veteran's ACUDTRA or INACDUTRA service times.  VA has, despite multiple consistent efforts, been unable to obtain records which would verify the dates of this service.  

Where service records are unavailable through no fault of the Veteran, there is "a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the veteran in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

The Veteran has consistently reported that he had significant noise exposure during active duty service.  The Veteran states that he was exposed to rifle fire, heavy equipment, wash racks, and helicopters during active duty service while deployed with the United States Navy.  The Veteran also contends he has had ringing in his ears (tinnitus) since active duty service.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence that contradicts his report. 

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's hearing loss and tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of his disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  Once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

The Board finds that the Veteran's testimony that his diagnosed hearing loss and tinnitus are related to his service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current disabilities, (2) his competent and credible statements regarding his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event and (4) his competent and credible history of relevant symptoms since service discharge.  Given the absence of any intervening injury, the evidence tends to show that the Veteran's hearing loss and tinnitus were at least as likely as not aggravated by the acoustic trauma he suffered in service. 

In light of the above, the Board finds the evidence is at least in equipoise.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59   (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207   (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carpal tunnel syndrome (CTS) is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


